Title: From Thomas Jefferson to William Drayton, 13 January 1788
From: Jefferson, Thomas
To: Drayton, William



Sir
Paris Jan. 13. 1788.

By capt. Shewell, who is sailing about this time from Marseilles for Charleston I directed to be forwarded to you one of two couffes of rough rice which I had had brought from Egypt. The other came on to me here, and will be carried from Havre to New York addressed  to you, to the care of the delegates of S. Carolina in Congress. I wish both may arrive in time for the approaching seed time, and that the trials with this, and the Piedmont rice may furnish new advantages to your agriculture. I have considerable hopes of receiving some dry rice from Cochin-china, the young prince of that country, lately gone from hence, having undertaken that it shall come to me. But it will be some time first. These are all but experiments; the precept however is wise which directs us to ‘try all things, and hold fast that which is good.’
Your letter of May 22. 87. informs me that mine of May 6. 1786. had never got to hand. I now have the honour to inclose you a copy of it, of no other consequence than to shew you that I was incapable of so inexcusable an inattention, as the miscarriage of that letter exposed me to the charge of in your mind. I shall take opportunities of forwarding to you more of the seed of the Spanish St. foin, some of which I have received directly from Maltha. I have the honour to be with sentiments of the most perfect esteem and respect, Sir, your most obedt. & most humble servt.,

Th: Jefferson

